DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the starting battery that is claimed to start the engine as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al (US 5,968,385).
Beeson shows the power supply system claimed including an engine (102) that is configured to operate a plurality of speeds including an idle speed in an idle mode and a running speed, a generator (104), a power conditioning circuit (106) for converting an output power from the generator to a welding-type output power, a controller (110, 113) for controlling one or more operations of the engine, a power supply component (106, 108, 401) that provides power to the controller through which the controller automatically, i.e. without a manual input by a user, transitions or selects the engine to run at the idle speed/mode or at the running speed/mode in responds to a feedback that includes a selected welding output power. Also, see Abstract, column 6, lines 12-55, and column 7, lines 1-11. It is also noted that since Beeson mentions of no starting 
With respect to claim 2, Beeson shows the power supply component is a voltage regulator (401) that regulates the power associated with idle mode. Also see column 7, lines 45-60. 
	With respect to claims 4, 7 and 14, Beeson shows the power supply component is a power generation element such as an inverter (109) that generates a power output via a controller based on the use and handling of the engine that provides a rotational energy wherein the engine includes a gas or diesel engine. Also see column 4, line 41.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 5,968,385).  

	While Beeson does not show the claimed voltage range, Beeson allows the regular to output at a desired level (column 7, lines 49-51), and it would have been obvious to provide such desired level at 12-14 volts as the regulator is capable of producing up to 4 KW during the idle mode. 
Claims 5, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 5,968,385) in view of Steigerwald (US 4,628,426) and Leisner et al (US 2005/0263513).
Beeson shows the system claimed including the power generation element such as a converter/inverter but does not explicitly show the power generation element having one or more charging coils.
Steigerwald shows it is known to provide a converter having one or more charging coils/windings that forms a transformer that is known to generate a suitable output as desired by the user. 
Leisner shows it is known to provide a converter (106) having a winding (160, 164) that generates power based on the use and handling of the engine including an idle mode. 
In view of Steigerwald and Leisner, it would have been obvious to one of ordinary skill in the art to adapt Beeson with the converter that is known to have charging coils that generate an output suitable for the desired welding operations as known in the art. 
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 5,968,385) in view of Paul et al (US 5,198,698)
Beeson shows the system claimed except for a starting battery configured for use in only starting the engine.
Paul shows it is known to provide an engine having a battery (84) that is connected to a starter to start the engine with no other connection made thereto. 
In view of Paul, it would have been obvious to one of ordinary skill in the art to adapt Beeson with a battery that is designated for only starting the engine so that the starting battery can prolong its life time usage reserved only as a starting battery. 
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Regarding the objection to the drawings, it is noted that claim 15 explicitly recites for a starting battery and such claimed element needs to be shown in the drawing figures as per 37 CFR 1.83(a). 
With respect to Beeson, the applicant argues that Beeson does not show that its engine is configurable to operate at a plurality of speeds, with at least one speed corresponding to an idle mode and that its controller 110 controls one or more operations based on the speed of engine and corresponding to a welding output power 
All other arguments are also based on the arguments regarding Beeson, and thus, the applicant’s arguments are not deemed persuasive.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANG Y PAIK/Primary Examiner, Art Unit 3761